Exhibit 10.3

General Release

I, John Ballbach, in consideration of and subject to the performance by VWR
Management Services LLC, a Delaware limited liability company (together with its
affiliates, the “Company”), of its obligations under this General Release and
the Amended and Restated Employment Letter between me and the Company, dated as
of December 20, 2010 (the “Agreement”), including, without limitation, the
Company’s payment to me of the Severance Benefits (as defined below), do hereby
release and forever discharge as of the date hereof the Company and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of the Company and the Company’s direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below.

 

1. I understand that the Severance Benefits represent, in part, consideration
for signing this General Release and are not salary, wages or benefits to which
I was already entitled. I understand and agree that I will not receive the
Severance Benefits unless I execute this General Release and do not revoke this
General Release within the time period permitted hereafter or breach this
General Release. For purposes of this General Release, the “Severance Benefits”
shall mean (x) a cash payment in the amount of $4,211,636 (less applicable
withholdings and deductions), which shall be paid to me in equal installments in
accordance with the Company’s normal payroll practices during the 12 month
period commencing on the first payroll date after the effective date of this
General Release and (y) continued participation (for me and my covered
dependents) in the Company’s medical, dental, prescription drug, vision and
other health plans from the date hereof through and including January 31, 2014.

 

2. Except as provided in paragraph 4 below and except for the provisions of my
Employment Agreement which expressly survive the termination of my employment
with the Company (including, without limitation, the Sections thereof entitled
“Insurance and Indemnification” and “Legal Fees”), I knowingly and voluntarily
(for myself, my heirs, executors, administrators and assigns) release and
forever discharge the Company and the other Released Parties from any and all
claims, suits, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date this General Release becomes effective and
enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).



--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). In addition, and notwithstanding anything contained
herein to the contrary, the Claims released in this General Release shall not
include my rights with respect to any of the following: (i) my rights under this
General Release (including, without limitation, my right to receive the
Severance Benefits and the Consulting Payment (as defined below)); (ii) my right
to receive all earned but unpaid base salary and other vested benefits in
accordance with the terms of the benefit plans of the Company or any other
Released Party; (iii) my right to continued health coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, which
continuation rights shall commence on the date on which the coverage under
clause (y) of the Severance Benefits definition ceases; (iv) my rights as a
shareholder or other equityholder of the Company or any other Released Party;
and (v) my right to indemnification, whether under the Employment Agreement, the
operating documents or by-laws of the Company or any other Released Party or
otherwise.

 

5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned in
paragraph 2. I expressly consent that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned in paragraph 2. I acknowledge
and agree that this waiver is an essential and material term of this General
Release and that without such waiver the Company would not have agreed to the
terms of the Agreement. I further agree that in the event I should bring a Claim
covered by paragraph 2 seeking damages against the Company, or in the event I
should seek to recover against the Company in any Claim covered by paragraph 2
brought by a governmental agency on my behalf, this General Release shall serve
as a complete defense to such Claims. I further agree that I am not aware of any
pending claim involving me of the type described in paragraph 2 as of the
execution of this General Release.

 

6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity or any recognized
subpoena power.

 

2



--------------------------------------------------------------------------------

8. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

9. In consideration for the payment (the “Consulting Payment”) by the Company to
me of the amount of $1,000,000.00 (One Million Dollars), less all applicable
withholdings and deductions, I agree that I shall provide consultation as
reasonably requested by the Company’s Chief Executive Officer or Directors for a
period of up to six months following the date of this General Release; provided,
however, that such consulting services shall not exceed three hours per week.
Such payment shall be in addition to the Severance Benefits, and shall be
payable in equal installments during the period of twelve months following the
date of this General Release. I acknowledge that any consultation that I provide
pursuant to this Section 9, shall be as an independent contractor, and I shall
not be considered or deemed to be an agent or employee of the Company for any
purpose, including the payment or provision of any employee benefit, following
the end of my Employment Period.

 

10. The Company agrees that it shall (or shall cause a related party to)
exercise its Repurchase Option pursuant to, and in compliance with the terms of,
the Management Unit Purchase Agreement relating to the Class A Preferred Units
and Class A Common Units of Varietal Distribution Holdings, LLC held by me
(directly or indirectly).

 

11. The Company shall pay me, within 15 business days after the date of the
execution of this General Release, an amount not to exceed $15,000 as a
reimbursement for the legal fees and expenses incurred by me in connection with
the negotiation and execution of this General Release.

 

12. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

3



--------------------------------------------------------------------------------

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON JULY 25, 2012 TO CONSIDER IT AND THE CHANGES
MADE SINCE THE JULY 25, 2012 VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL
NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

  (vi) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  (viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

*    *    *    *    *

 

DATE: July, 26, 2012       /s/ John M. Ballbach       John Ballbach DATE: July,
26, 2012       /s/ Paul Dumas       VWR Management Services, LLC DATE: July, 26,
2012       /s/ Paul Dumas       VWR International, LLC (as a guarantor of the
Company’s payment obligations hereunder and under the Agreement)

 

4